394 U.S. 214 (1969)
SHAW
v.
ILLINOIS.
No. 665, Misc.
Supreme Court of United States.
Decided March 10, 1969.
ON PETITION FOR WRIT OF CERTIORARI TO THE APPELLATE COURT OF ILLINOIS, FIRST DISTRICT.
Gerald W. Getty and Marshall J. Hartman for petitioner.
William G. Clark, Attorney General of Illinois, and John J. O'Toole, Assistant Attorney General, for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the Appellate Court of Illinois, First District, for further consideration in light of Smith v. Illinois, 390 U. S. 129.
MR. JUSTICE BLACK and MR. JUSTICE WHITE are of the opinion that certiorari should be denied.